ATTACHMENT TO NOTICE OF ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicants’ Amendment
1)	Acknowledgment is made of Applicants’ amendment filed 06/16/22 in response to the non-final Office Action mailed 03/23/22. 
Examiner’s Amendment
2)	An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 C.F.R 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The authorization to prepare this Examiner’s amendment was provided by Applicant’s representative Na Xu. See the attached internet communication.  
	The instant application is amended as indicated below.
	Claims 1, 4, 10, 13 and 14 are amended as set forth below.
--Claim 1 (Currently amended).  A microbial composition, the composition comprising live Lactococcus lactis  subsp. lactis CCFM1018 cells deposited on February 11, 2018, at the Guangdong Microbial Culture Collection Center, Guangdong Institute of Microbiology, under the GDMCC [[No.]] number 60332, wherein:
	(a) the composition is a fermented food product prepared by fermentation of the Lactococcus lactis  subsp. lactis CCFM1018 cells, wherein the fermented food product comprises dairy products, bean products, or fruit and vegetable products[[;]], wherein the dairy products comprise milk, sour cream, or cheese; and wherein the fruit and the vegetable products comprise cucumber, carrot, beet, celery, or cabbage, or
	(b) the composition is a microbial preparation in which the Lactococcus lactis subsp. lactis CCFM1018 cells are fermented, collected, mixed with a cytoprotective agent, and freeze-dried to obtain a freeze-dried preparation containing live cells of the Lactococcus lactis  subsp. lactis CCFM1018.--
--Claim 4 (Currently Amended). The composition of claim 1, wherein the composition (a) is a liquid preparation.
--Claim 10 (Currently amended and rejoined). A method [[for]] of preparing a fermented product, the method comprising adding [[the]] live Lactococcus lactis  subsp. lactis CCFM1018 cells 
--Claim 13 (Currently amended and rejoined). The method of claim [[10]] 12, wherein the fermented beverage is a fermented dairy product[[,]] live Lactococcus lactis  subsp. lactis CCFM1018 cells and fermenting the milk at 30oC -37oC for at least 4 [[h]] hours.--
--Claim 14 (Currently amended and rejoined). The method of claim [[10]] 12, wherein the fermented beverage is a fermented fruit and vegetable product[[,]] a fruit and a vegetable paste, or a fruit and a vegetable juice with the live Lactococcus lactis  subsp. lactis CCFM1018 cells for fermentation.--
Status of Claims
3)	Claims 1 and 4-6 have been amended via the amendment filed 06/16/22.
	Claims 2 and 3 have been canceled via the amendment filed 06/16/22.
	Claims 6-9 are canceled via this Examiner’s amendment.
	Claims 1, 4, 10, 13 and 14 are amended via this Examiner’s amendment.
Claims 1, 4, 5 and 10-14 are pending and are under examination.
The examination has been extended to the previously non-elected culture solution species and the freeze-dried live cells preparation species; the fermented dairy products including milk, sour cream and cheese species; the fermented fruit products and fruit juice species; the fermented vegetable product, vegetable paste and vegetable juice species including cucumber, carrot, carrot, beef, celery and cabbage species. 
Claims 1, 4, 5 and 10-14 are pending and are under examination. 
Objection Withdrawn
4)	The objection to claim 1 made in paragraph 18 of the Office Action mailed 03/23/22 is withdrawn in light of Applicants’ amendment. 
Rejection(s) Moot
5)	The rejection of claims 2 and 3 made in paragraph 8 of the Office Action mailed 03/23/22 under 35 U.S.C § 112(a) as being non-enabled with regard to the deposit issue is moot in light of Applicants’ cancellation of the claims.
6)	The rejection of claims 2 and 3 made in paragraph 10 of the Office Action mailed 03/23/22 under 35 U.S.C § 101 as being directed to a judicial exception without significantly more is moot in light of Applicants’ cancellation of the claims.
7)	The rejection of claims 2 and 3 made in paragraph 14 of the Office Action mailed 03/23/22 under 35 U.S.C § 112(b) or 35 U.S.C § 112 (pre-AIA ), second paragraph as being indefinite is moot in light of Applicants’ cancellation of the claims.
8)	The rejection of claim 2 made in paragraph 15 of the Office Action mailed 03/23/22 under 35 U.S.C § 102(a)(1) as being anticipated by Todorov et al. (J. Basic Microbiol. 44: 305–316, 2004, of record) indefinite is moot in light of Applicants’ cancellation of the claim.
9)	The rejection of claim 3 made in paragraph 17 of the Office Action mailed 03/23/22 under 35 U.S.C § 103 as being unpatentable over Todorov et al. (J. Basic Microbiol. 44: 305–316, 2004, of record) in view of Velly et al. (J. Appl. Microbiol. 117: 729-740, 2014, of record) is moot in light of Applicants’ cancellation of the claim.
Rejection(s) Withdrawn
10)	The rejection of claims 1, 4 and 5 made in paragraph 8 of the Office Action mailed 03/23/22 under 35 U.S.C § 112(a) as being non-enabled with regard to the deposit issue is withdrawn in light of Applicants’ statements and compliance with the deposit rule. 
11)	The rejection of claims 1, 4 and 5 made in paragraph 10 of the Office Action mailed 03/23/22 under 35 U.S.C § 101 as being directed to a judicial exception without significantly more is withdrawn in light of Applicants’ amendments to the claims.
12)	The rejection of claims 1, 4 and 5 made in paragraph 10 of the Office Action mailed 03/23/22 under 35 U.S.C § 112(b) or 35 U.S.C § 112 (pre-AIA ), second paragraph as being indefinite is withdrawn in light of Applicants’ amendments to the claims and/or the base claim.
13)	The rejection of claims 1, 4 and 5 made in paragraph 14 of the Office Action mailed 03/23/22 under 35 U.S.C § 102(a)(1) as being anticipated by Velly et al. (J. Appl. Microbiol. 117: 729-740, 2014, of record) is withdrawn in light of Applicants’ amendments to the claims and/or the base claim.  
14)	The rejection of claims 1, 4 and 5 made in paragraph 15 of the Office Action mailed 03/23/22 under 35 U.S.C § 102(a)(1) as being anticipated by Todorov et al. (J. Basic Microbiol. 44: 305–316, 2004, of record) indefinite is withdrawn in light of Applicants’ amendments to the claims and/or the base claim.  
Conclusion
15)	Claims 1, 4, 5 and 10-14 are allowed. Claims 4, 5 and 10-14 are now renumbered as claims 2, 3 and 4-8 respectively. The claims are supported by the original and canceled claims and throughout the as-filed specification including Examples, Tables and Figures.
	Pursuant to the procedures set forth in MPEP 821.04(b) and Official Gazette Notice dated March 26, 1996 (1184 O.G. 86), claims 10-14, directed to a method of using the allowable product of invention III, previously withdrawn from consideration as a result of a restriction requirement, are rejoined and fully examined for patentability under 37 CFR 1.104. Because a claimed invention previously withdrawn from consideration under 37 C.F.R 1.142 has been rejoined and examined, the restriction requirement set forth in the Office Action mailed 11/12/2021 is hereby withdrawn. Pursuant to the procedures set forth in MPEP 821.04(a), claims directed to the previously non-elected preparation/composition species and the fermented food and beverage species have been fully examined, and the election requirement for these species as set forth in the Office Action mailed 11/12/2021 is hereby withdrawn. In view of this withdrawal of the restriction requirement and the species election requirement as to the rejoined invention and species, Applicants are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction or species election requirement is withdrawn, the provisions of 35 U.S.C 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-132 (CCPA 1971). See also MPEP § 804.01. 
Correspondence
16)	Papers related to this application may be submitted to Group 1600, AU 1645 by facsimile transmission.  Papers should be transmitted to the Office’s Central Rightfax number 571-273-8300 via the PTO Fax Center, which receives transmissions 24 hours a day and 7 days a week.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
17)	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to S. Devi, Ph.D., whose telephone number is (571) 272-0854.  A message may be left on the Examiner’s voice mail system.  The Examiner is on a flexible work schedule, however she can normally be reached Monday to Friday from 7.00 a.m. to 4.00 p.m. (EST).  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Gary Nickol, can be reached on (571) 272-0835. 
18)	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.Mov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANADA) or 571-272-1000. 


/SARVAMANGALA DEVI/
S. Devi, Ph.D.Primary Examiner, Art Unit 1645                                                                                                                                                                                                        


July, 2022